Citation Nr: 0601828	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-33 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
acute prostatitis, claimed as secondary to a prostate biopsy 
performed by a Department of Veterans Affairs medical 
facility in February 2003.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran compensation under 38 
U.S.C.A. § 1151 for acute prostatitis.  He responded by 
submitting a Notice of Disagreement received in February 
2004, and was sent an August 2004 Statement of the Case.  He 
then filed a September 2004 VA Form 9, perfecting his appeal 
of this issue.  

In June 2005, the Board granted the veteran's motion for 
advancement of his claim on the Board's docket.  In July 
2005, the appeal was remanded by the Board to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
requested action has since been completed, and the case is 
now ready for appellate review.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issue of entitlement 
to compensation under 38 U.S.C.A. § 1151 for residuals of a 
prostate biopsy, and there has been no prejudicial failure of 
notice or assistance to the appellant.

2.  There is no competent medical evidence which shows that 
the proximate cause of the postoperative residuals of a 
prostate biopsy, to include acute prostatitis, was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment in February 2003, or that the proximate cause of 
any such disability was an event which was not reasonably 
foreseeable.



CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a prostate biopsy, to 
include acute prostatitis, claimed to be caused by 
hospitalization, or medical or surgical treatment provided by 
the VA, are not met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The law addresses the notification and 
assistance requirements of VA in the context of claims for 
benefits.  

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), 
supplemental statement of the case (SSOC) and letters sent to 
the appellant informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as 
letters dated in April 2003, July 2003, and February 2004, 
provided the veteran with an explanation of what evidence was 
to be provided by him and what evidence the VA would attempt 
to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The February 2004 letter 
specifically advised him to let the RO know if there was any 
other evidence or information that he thought would support 
his claim.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has declined a hearing.  The claims 
file contains the veteran's VA and private treatment records.  
Statements have been presented from his private treating 
physicians.  A VA medical opinion has also been obtained.  
The Board further finds that the evidence of record provides 
sufficient information to adequately evaluate the claim.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran seeks compensation under 38 U.S.C. § 1151 for 
acute prostatitis, claimed as secondary to a VA prostate 
biopsy.  The veteran contends that the RO made a mistake by 
denying his claim for compensation because his acute 
prostatitis and associated problems were caused by the VA 
treatment after surgery performed at a VA Medical Center in 
February 2003.  The appellant's claim for compensation is 
premised on 38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 
provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
by reason of VA hospitalization, or medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's claim was filed in many years 
after October 1997, the version of § 1151 that is applicable 
to this case is the amended version that is applicable only 
to claims filed on or after October 1, 1997.  See Pub. L. No. 
104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).

Based on review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the preponderance of the evidence weighs 
against the claim for compensation under 38 U.S.C.A. § 1151 
for disability alleged to be caused by hospitalization or 
medical or surgical treatment provided by VA.

Medical evidence of record confirms that in February 2003 at 
a VA medical center the veteran underwent a prostate biopsy 
which was positive for adenocarcinoma of the prostate.  Prior 
to surgery, the veteran signed an authorization form which 
indicated that risks included infection, urinary retention, 
chills, fever, blood in urine, semen, or stool.  Upon 
completion of the surgery, he was placed on the antibiotic 
Cipro 500 mg p.o. b.i.d.  

Within two days thereafter, he was hospitalized at a private 
facility for a fever and other symptoms of prostatitis.  He 
was also found positive for E. coli bacteria, and was placed 
on antibiotics.  

In a March 2004 statement, Robert C. Hernandez, M.D., a 
physician who treated the veteran's infection, stated the 
veteran's infection and any "temporary disability he had as 
a result of this bacteremia is felt to be directly related to 
his prostate biopsy."  Similarly, a letter from D. Gregory 
Bell, M.D., dated in September 2005, contains the following 
information:

[The veteran] was a patient of Dr. Robert Hernandez 
and myself in February 2003 with what was felt to 
be a septicemia or bacteremia secondary to E-Coli.  
Dr. Hernandez felt that this was due to a secondary 
infection that was related to a prostate biopsy.  
He was treated aggressively with IV antibiotics of 
Cipro and outpatient antibiotics to follow.  He 
cleared nicely from his infection.  It was Dr. 
Hernandez and my opinion that at the time this 
septicemia was probably due to the side effect of 
the biopsy, although [the veteran] did recover 
completely.  During this time he was disabled and 
was ill.  He was on medication for approximately a 
month at that time.  Any consideration you can give 
him in this matter would be greatly appreciated.  

The report of a genito-urinary examination conducted by the 
VA in August 2005 shows that the examiner reviewed the claims 
file.  He noted that the veteran had a history of undergoing 
an ultra-sound guided transrectal needle biopsy of the 
prostate in February 2003 at a VA medical center.  Within 24 
hours, he allegedly developed acute complications requiring 
hospitalization at a local community hospital with acute e-
coli bacteriemia/septicemia for which he received intravenous 
antibiotic therapy.  Following the episode of E-coli 
secondary to the prostate biopsy, the veteran had been 
complaining about chronic low back pain and frequent urinary 
incontinence.  The examiner concluded that there appeared to 
have been inadequate communication between health care 
providers and the veteran, as well as inadequate procedure 
preparation prior to prostate biopsy.  The examiner stated 
that in his opinion, the E-coli septicemia was direct result 
of the transrectal biopsy.  He also stated, however, that 
infection, including bacteremia and septicemia, is an 
occasional acceptable complication of prostate biopsy.  
Moreover, although the examiner noted that the infection 
might have been prevented by better precautionary measures 
such as pre-procedural antibiotic prophylaxis, the examiner 
further concluded that "this examiner is unable to state 
with certainty whether the prostate biopsy procedure involves 
malpractice, incompetence, negligence, etc." 

In reviewing the medical evidence pertaining to the veteran's 
disability, the Board notes that there is no medical opinion 
which states that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the hospitalization or medical or 
surgical treatment, or that the proximate cause of any such 
disability was an event which was not reasonably foreseeable.  
The VA examiner specifically stated that he was unable to 
state with certainty whether there had been incompetence, 
negligence, etc.  Although the record demonstrates that the 
veteran had symptoms after receiving VA treatment, that chain 
of events alone is not sufficient to support the claim.  The 
opinion indicating that additional pre-procedure preparation 
(such as additional antibiotics) might have prevented the 
problem is insufficient to support the claim in the absence 
of a statement that it was negligence to fail to provide such 
additional pre-procedure treatment.  With respect to 
foreseeability, the Board notes that infection was one of the 
risks specifically noted on the form which the veteran signed 
prior to the surgery.  

Although the veteran has offered his own opinion that his 
complications were due to improper VA treatment, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, there is no competent medical evidence which 
shows that the proximate cause of the veteran's acute 
prostatitis and any associated disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, or that the 
proximate cause of any such disability was an event which was 
not reasonably foreseeable.  The evidence does not show that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  The Board concludes 
that occurrence of a complication such as an infection does 
not, in and of itself, demonstrate fault.  Accordingly, the 
Board concludes that the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151 for an acute 
prostatitis disability, claimed to be caused (or aggravated) 
by hospitalization, or medical or surgical treatment provided 
by the VA, are not met.  

ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for a 
residuals of a prostate biopsy, to include acute prostatitis, 
claimed to be caused or aggravated by hospitalization or 
medical or surgical treatment provided by the VA is denied


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


